 



Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 15, 2007 by and between TEKELEC, a California corporation
(“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 15, 2004, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 1.1(a) is hereby amended by deleting “December 15, 2007” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “December 15, 2008” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
December 15, 2007 (which promissory note shall replace and be deemed the Line of
Credit Note defined in an made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.
     2. The reference in Section 2.5 to “June 30, 2006” as the date of
Borrower’s financial statement is hereby amended to read “June 30, 2007.”
     3. The reference in Section 3.1(c) to “December 31, 2005” as the date of
Borrower’s financial statement is hereby amended to read “December 31, 2006.”
     4. Section 1.1(b) is hereby amended and restated in its entirety so as to
be as follows:
     “1.1 (b) Letter of Credit Subfeature. (i) As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue standby letters of credit in either USD or OAC for the
account of Borrower for corporate purposes (each, a “Letter of Credit”);
provided however, that the aggregate undrawn amount of, and the aggregate amount
drawn and not yet reimbursed under, all outstanding Letters of Credit shall not
at any time exceed the USD Equivalent Amount

 



--------------------------------------------------------------------------------



 



of Twenty Five Million Dollars ($25,000,000.00). The form and substance of each
Letter of Credit shall be subject to approval by Bank, in its reasonable
discretion. Except as expressly provided in paragraph 1.1(b)(ii) below, (X) each
Letter of Credit shall be issued for a term not to exceed 12 months, as
designated by Borrower, and (Y) no Letter of Credit shall have an expiration
date subsequent to the maturity date of the Line of Credit. An amount equal to
the sum of 100% of the undrawn amount of outstanding USD-denominated Letters of
Credit and 120% of the undrawn USD Equivalent Amount of outstanding
OAC-denominated Letters of Credit shall be reserved under the Line of Credit and
shall not be available for borrowings thereunder. Each Letter of Credit shall be
subject to the additional terms and conditions of the Letter of Credit
agreements, applications and any related documents required by Bank and agreed
to by Borrower in connection with the issuance thereof. Each drawing paid under
a Letter of Credit (other than Post Maturity Letters of Credit) shall be deemed
an advance under the Line of Credit in the USD Equivalent Amount of such drawing
(which advance, until converted by borrower to a “LIBOR”-based advance, shall be
a “Prime Rate”-based advance (both as defined in the Line of Credit Note) and
shall be repaid by Borrower in accordance with the terms and conditions of this
Agreement applicable to such advances; provided however, that if advances under
the Line of Credit are not available, for any reason, at the time any drawing is
paid, then Borrower shall immediately pay to Bank the full USD Equivalent Amount
drawn, together with interest thereon from the date such drawing is paid to the
date such amount is fully repaid by Borrower, at the Prime Rate-based rate of
interest applicable to advances under the Line of Credit. In the event that
Borrower fails to pay the amounts set forth in the preceding sentence within
10 days of Bank’s demand therefor, Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing. In the event of a conflict between the terms of the
Letter of Credit Agreement and this Agreement, the terms of this Agreement shall
prevail.
(ii) As part of (and not in addition to) the Letter of Credit subfeature
described in the preceding paragraph (i) Bank agrees that, subject to the
conditions set forth herein, certain Letters of Credit may have a term greater
than twelve months and an expiration date subsequent to the maturity date of the
Letter of Credit (such Letters of Credit being referred to as “Post Maturity
Letters of Credit”). No Post Maturity Letter of Credit shall have an expiration
date subsequent to December 15, 2009. The aggregate undrawn amount of, and the
aggregate amount drawn and not yet reimbursed under, all outstanding Post
Maturity Letters of Credit shall not at any time exceed the USD Equivalent
Amount of Five Million Dollars ($5,000,000.00). Ten Business Days prior to the
maturity date of the Line of Credit, Borrower shall deliver to Bank Sufficient
Assets with respect to the Post Maturity Letters of Credit as collateral
security for the

 



--------------------------------------------------------------------------------



 



repayment of any drawings made under any Post Maturity Letters of Credit and
Borrower hereby grants to Bank a security interest in all such Sufficient
Assets. Borrower shall deliver to Bank any additional agreements and documents
reasonably requested by Bank to evidence such security interest and control of
the Sufficient Assets so delivered. In the event that any Post Maturity Letters
of Credit are issued during the last ten days preceding the maturity date of the
Line of Credit, Borrower shall deposit with the Bank with such additional assets
as a condition precedent to the issuance of such Post Maturity Letters of
Credit. Each drawing paid under a Post Maturity Letter of Credit that occurs on
or after the maturity date of the Line of Credit shall be immediately paid by
Borrower to Bank in full in the USD-Equivalent Amount drawn, and in any event no
later than the first Business Day after borrower receives notice of such
drawing, together with the interest thereon from the date of such drawing to the
date such amount is fully repaid by Borrower, at the Prime Rate-based that was
applicable to advances under the Line of Credit. In the event that Borrower
fails to pay the amounts set forth in the preceding sentence by the first
Business Day after demand therefor, Borrower agrees that Bank in its sole
discretion, may debit any account maintained by Borrower with the Bank or apply
any of the collateral for the amount of any such drawing.”
     5. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     6. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.



      TEKELEC
 
   
By:
  /s/ William H. Everett
 
   
Title:
  Executive Vice President and
Chief Financial Officer

      WELLS FARGO BANK NATIONAL ASSOCIATION
 
   
By:
  /s/ Sharon L. Prince 
 
   
 
   
Title:
  Vice President 
 
   



 